ETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 5/19/2022 in which claims 1, 5, 9, 13, 14, 17 and 18-19 have been amended, claims 2-4 and 10-12 have been cancelled.
      Claims 1, 5-6, 7-9, 13-20 are pending for examination.

Allowable Subject Matter
    Claims 1, 5-6, 7-9, 13-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein the burst detector circuit is configured to compare the current row address to one or more previously received row addresses, wherein the burst detector circuit is configured to provide an active flag when the current row address matches one or more of the previously received row addresses, wherein the burst detector circuit comprises: a pulse generator configured to provide the active flag as a pulse signal: a first-in-first-out circuit comprising a plurality of registers each configured to store one of the previously received row addresses: and a comparator circuit configured to compare the current row address with the previously received row addresses and provide an active burst flag to the pulse generator when the current row address matches one of the previously received row addresses, wherein the pulse generator is configured to provide the active flag as the pulse signal responsive to the active burst flag: and a skip logic circuit configured to pass an active refresh management refresh signal responsive, at least in part, to determination of the aggressor row address, wherein the active refresh management refresh signal causes a refresh operation to be performed by the memory outside a refresh mode”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 7 and 8, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 5, the prior art does not teach or suggest the claimed invention having “a memory is an aggressor row address when the current row address is received at a frequency equal to or greater than a cut-off frequency, wherein the burst detector circuit is configured to compare the current row address to one or more previously received row addresses, wherein the burst detector circuit is configured to provide an active flag when the current row address matches one or more of the previously received row addresses, a skip logic circuit configured to pass an active refresh management refresh signal responsive, at least in part, to determination of the aggressor row address, wherein the active refresh management refresh signal causes a refresh operation to be performed by the memory outside a refresh mode: and an address storage circuit configured to store the current row address responsive to the active flag and provide an active increment signal, wherein the address storage circuit comprises: a plurality of address registers; and a comparator circuit configured to, responsive to the active flag, compare the current row address to row addresses stored in the plurality of address registers, wherein the comparator circuit is configured to cause the current row address to be stored in one of the plurality of address registers when the current row address does not match the row addresses stored in the plurality of address registers and at least one of the plurality of address registers is not storing a row address”, in combination of other limitations thereof as recited in the claim.
          Regarding claim 6, the claims have been found allowable due to their dependency to claim 5 above. 

	Regarding independent claim 9, the prior art does not teach or suggest the claimed invention having “a skip logic circuit configured to pass the active refresh signal responsive to the active burst flag and to mask the active refresh signal when the burst flag is inactive; an address register configured to store the row address responsive to the active burst fag. wherein the address register is configured to provide the row address when the skip logic circuit passes the active refresh signal, a refresh state controller circuit configured to provide a refresh operation type signal to cause a refresh management refresh operation to be performed when the active refresh signal is received from the skip logic circuit: and a refresh address generator circuit configured to generate a refresh address based, at least in part, on the row address provided from the address register responsive to the refresh operation type signal indicating the refresh management refresh operation”, in combination of other limitations thereof as recited in the claim.
          Regarding claim 13, the claims have been found allowable due to their dependency to claim 9 above. 

	Regarding independent claim 14, the prior art does not teach or suggest the claimed invention having “provide an active refresh signal when the number of activation commands equals a threshold value, and Memory comprising: detector configured to determine whether a row address received by a memory is an aggressor row address and provide an active burst flag responsive to the aggressor row address wherein the burst detector comprises: a first-in-first-out (FIFO) circuit comprising a plurality of registers configured to store row addresses received by the memory; and a comparator circuit configured to provide the active burst flag when the row address matches at least one of the row addresses stored in the plurality of registers, and Skip logic circuit configured to pass the active refresh signal responsive to the active burst flay and to mask the active refresh signal when the burst flag is inactive”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 15 and 16, the claims have been found allowable due to their dependencies to claim 14 above. 

	Regarding independent claim 17, the prior art does not teach or suggest the claimed invention having “storing the plurality of row addresses in a plurality of registers of a first-in-first-out (FIFO) circuit of a burst detector circuit, determining, with a comparator circuit, whether a row address of the plurality of row addresses is an aggressor row address based, at least in part, on whether the row address matches at least one of the plurality of row addresses stored in the plurality of registered, providing from the comparator circuit, an active burst flag when the row address matches at least one of the plurality of row address stored in the plurality of registers; performing a refresh management refresh operation responsive to an external refresh management signal skipping the refresh management refresh operation when the burst flag is inactive”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 18-20, the claims have been found allowable due to their dependencies to claim 17 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827   


/HOAI V HO/Primary Examiner, Art Unit 2827